Exhibit 10.6


Severance Provisions of Employment Agreement with Martin G. King (effective May
1, 2020).


Martin G. King will be entitled to the following severance provisions if his
employment is terminated without Cause:


-  Mr. King will receive a lump sum cash payment determined based on his years
of service, equivalent to 18 months of his base salary, plus his prorated
incentive compensation award;
-  Mr. King’s restricted share units will vest fully, and his performance share
units will vest as scheduled and certified by the Compensation and Leadership
Development Committee of the Board of Directors of the Company; and
-  Mr. King will receive a lump sum cash payment equivalent to 18 months of his
base salary upon compliance with a 24-month non-competition period following the
termination date.


Any severance under this agreement is subject to the Company’s clawback policy.

Cause is defined in the Philip Morris International Inc. 2017 Performance
Incentive Plan, filed with the U.S. Securities and Exchange Commission on March
23, 2017 as Exhibit B to the proxy statement.




